Citation Nr: 1728813	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right and left knee arthritis.   

2.  Entitlement to service connection for left leg numbness/radiculopathy, to include as secondary to the service-connected right and left knee arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 



INTRODUCTION

The Veteran had active service from May 1969 to May 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A claim for service connection for a low back disorder and resultant left leg numbness was received in November 2007.  In October 2012 and December 2015, the Board remanded the issues on appeal for further development.  

In August 2016, the Board again remanded the claims for further development.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard for the claim decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by service-connected right and left knee arthritis.

2.  Left leg numbness/radiculopathy is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by service-connected right and left knee arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for left leg numbness/radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for service connection. 

I.  Service Connection Claims 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.    § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran's service treatment records (STRs) reflect that the Veteran had a right low back strain in March 1988 with non-radiating back pain.  On physical examination, there was tenderness to the right lumbosacral area.  The Veteran's STRs are silent for any complaints, treatment or diagnosis of any radiating pain or leg numbness.  The remainder of the Veteran's records are silent for any low back or radiating pain.  Furthermore, there were no additional records or X-ray reports showing either a chronic impairment or that the Veteran had any chronic residuals which may have been associated with an acute episode.  On retirement examination in March 1989, the Veteran denied current back pain and radiating pain or numbness and the spine was reported as normal on clinical evaluation. 

The Veteran's post-service treatment records reflect the Veteran's reports of back pain caused by working in the yard in May 1990.  In addition, the Veteran's records reflect occasional treatment shown through September 1991.  A copy of an insurance form was submitted in support of the Veteran's claims indicating that it was for back surgery.  

In July 2001, the Veteran underwent a neurosurgical evaluation for complaints of left leg weakness and numbness.  He reported a back injury about five years prior.  It took him several weeks to get over this and since he felt his back was not right.  The physician stated that the Veteran had "fairly classic history for progressive disorder of the L4-5 disc with eventual herniation of the L4-5 disc causing L5 radiculopathy."  The Veteran subsequently underwent a L4-5 discectomy. 

An October 2008 statement from Dr. B.C. indicated that the Veteran had been his patient for many years and that "[h]e has ongoing back and left lower leg dysfunction that may be related to his military service."  However, Dr. B.C.'s statement does not reflect that he reviewed the Veteran's STRs and does not provide a rationale for his conclusion.  
In January 2008 the Veteran underwent a VA examination, however this examination only addressed the Veteran's knee conditions and did not include information related to his back or left leg numbness. 

In December 2012 the Veteran underwent a VA Back (Thoracolumbar Spine) Conditions disability benefits questionnaire (DBQ).  The examiner reviewed the Veteran's claims file and diagnosed the Veteran with intervertebral disc syndrome (IVDS) with left sciatic nerve damage and foot drop.  The Veteran reported that he injured his back while in the service and that he received treatment for such.  Furthermore, the Veteran reported that he received treatment for his back pain recurrently until he was discharged.  He reported that he was again treated for his back within 1 year of his service discharge.  The Veteran stated that in 2001 he again injured his back and was referred to a neurosurgeon because of his foot drop and sciatic pain.  The examiner opined that the Veteran's low back and left leg numbness were less likely than not caused by or a result of the Veteran's low back strain while on active duty.  The examiner further noted that there appeared to be no linkage between the Veteran's service-connected knee conditions.  The examiner noted that there were some that believed that any back injury left the patient more susceptible to subsequent back problems, but that there was no objective evidence for such beliefs.  The examiner stated that when an initial injury is severe, problems would likely recur, however he noted that the Veteran's in-service injury was minor and resolved with conservative treatment.  The examiner noted that there was no evidence that a disc problem was diagnosed until an acute back injury sustained in 2001.  The examiner opined that it was highly likely that the Veteran's current back condition was a direct result of his 2001 injury and concluded that although it was possible that the Veteran's initial injury in some way contributed to his condition, it was highly unlikely. 

In March 2016, the Veteran underwent an additional VA examination.  The examiner diagnosed herniated nucleus pulposus and degenerative joint disease status post laminectomy, spinal stenosis and left lower extremity radiculopathy.  The Veteran reported that he injured his back while on active duty and underwent lumbar spine surgery in 2001.  He reported that his back surgery was very successful with no significant impairment due to his back condition.  He reported discomfort, but not necessarily pain, but that his left side felt numb after lying or sleeping on it.  He further noted that he was treated for sciatica while in service and shortly after separation from service.  The examiner opined that the Veteran's lumbar spine degenerative joint disease, status post laminectomy, L4-5 spondylosis, foraminal stenosis, and herniated nucleus pulposus with residual left lower extremity L4-5 radiculopathy was less likely as not proximately due to, the result of, or aggravated by the service-connected right or left knee disabilities.  

In September 2016, the Veteran underwent an additional DBQ in order for the examiner to provide an addendum opinion.  The examiner opined that the Veteran's low back disability and left leg numbness were less likely as not aggravated beyond their natural progression due to right or left knee arthritis.  He provided the rationale that the Veteran reported bilateral knee pain limiting kneeling, lifting, and squatting.  The examiner noted that limited physical activity reported due to knee pain would most likely protect the lumbar spine from injury and would not clinically aggravate a lumbar spine condition.  Furthermore, the examiner stated that there was no radiographic evidence to show anatomic anomaly in the right or left knee to such a degree as to cause aggravation of the lumbar spine.  Furthermore, the examiner noted that the Veteran's record failed to show impairment to such a degree, both physical and radiographic, to cause unusual wear and tear on the lumbar spine.  The examiner noted that there was no study in recent medical literature to show a causative relationship between mild degenerative changes consistent with natural age in bilateral knees to cause herniation, stenosis or spondylosis of the lumbar spine. 

In July 2017, the Veteran's spouse submitted a statement.  She stated that though they have only been since 1992 (post-service), they had dated while the Veteran was still on active duty.  She recalled his coming home from Langley Air Force Base hospital with a low back strain.  She admitted that his back complaints are not documented in the service treatment records noting that, since he was a medical technician, he may have treated himself with over-the-counter medications.  She indicated that his back problems continued since his retirement from service.


Low Back Disorder

The Veteran has contended that he has a low back disorder as a result of his service or in the alternative that such condition was caused or aggravated by his service-connect right and left knee arthritis.  

The Board notes that the Veteran has a current diagnosis of lumbar spine degenerative joint disease, status post laminectomy, L4-5 spondylosis, foraminal stenosis, and herniated nucleus pulposus with residual left lower extremity L4-5 radiculopathy; therefore the first element of service connection, whether for direct, presumptive, or secondary service connection, is met. 

As for presumptive service connection and service connection based on continuity of symptomatology, lumbar spine degenerative joint disease, status post laminectomy, L4-5 spondylosis, foraminal stenosis, and herniated nucleus pulposus are not all chronic diseases subject to such forms of service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Furthermore, while arthritis is a chronic disease subject to such forms of service connection, the objective evidence of record does not reflect that such developed to a compensable degree within one year of the Veteran's discharge from service.  Rather, the Veteran was not diagnosed with degenerative joint disease until 2001 and not definitively diagnosed with degenerative joint disease until 2016, approximately 27 years after his discharge from service.  Furthermore, there is no indication of any continuity of treatment or complaints of arthritis.  Therefore, presumptive service connection or service connection based on continuity of symptomatology is not warranted.  

As far as direct service connection, the Board notes that while the Veteran's STRs reflect that he suffered a minor back injury, such appears to have been treated and resolved with minimal treatment and no residuals.  In addition, the Veteran did not exhibit symptoms of or was diagnosed with any low back problems, within one year of service discharge.  Therefore, the Board notes that in the light most favorable to the Veteran, the in-service element of direct service connection is met.  However, as for the nexus element of direct service connection, while the Veteran's private physician in October 2008 indicated that the Veteran's current condition "may be related" to his military service, thereby providing a possible positive nexus opinion, he did not provide adequate reasoning or rationale to support his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, such opinion was speculative.  Therefore, the Board affords this opinion little if any probative weight.  However, the December 2012 VA examiner provided an opinion indicating that the Veteran's current condition was not caused by or related to his military service.  The examiner noted that there were some that believed that any back injury left the patient more susceptible to subsequent back problems, but that there was no objective evidence for such beliefs.  The examiner stated that when an initial injury is severe, problems would likely recur, however he noted that the Veteran's in-service injury was minor and resolved with conservative treatment.  The examiner noted that there was no evidence that a disc problem was diagnosed until an acute back injury sustained in 2001, post-service.  The examiner opined that it was highly likely that the Veteran's current back condition was a direct result of his 2001 injury.  This opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  Therefore, the Board affords great probative weight to the December 2012 VA examiner's opinion.  As the Veteran is missing an essential element of direct service connection, direct service connection is not warranted.  

As for secondary service connection, while the Veteran is service-connected for left and right knee arthritis, the March 2016 and September 2017 VA examiners provided the opinions that such neither caused nor aggravated the Veteran's back condition nor aggravated it beyond its natural progression.  The March 2016 and September 2017 VA examiners provided well-reasoned medical explanations and rationales to support their opinions.  See Nieves-Rodriguez, supra; see Stefl, supra.  Therefore, the Board affords them great probative weight.  Furthermore, there are no contrary opinions of record.  

The Board has also considered the lay statements of the Veteran and his wife, which indicated that his low back disorder was related to his military service or in the alternative his service-connected right and left knee arthritis.  In this regard, a layperson is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

However, the question of causation of a low back disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the musculoskeletal system.  There is no indication that the Veteran or his wife possess such specialized knowledge.  While he served as a medical technician, there is no indication that he had specialized training that would render him competent to render a medical diagnosis.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the lay opinions of the Veteran and his wife regarding the etiology of his low back disorder are non-probative evidence.  See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Moreover, the Veteran and his wife have offered only conclusory statements regarding the relationship between his low back disorder and his active duty service or his service-connected conditions.  In contrast, the December 2012, March 2016, and September 2017 VA examiners took into consideration all the relevant facts in providing opinions.  Therefore, the Board accords great probative weight to the VA examiners' opinions.

Consequently, the Board finds that the Veteran's low back disorder is not shown to be causally or etiologically related to a disease or injury incurred in or aggravated during active service or caused or aggravated by the Veteran's service-connected right and left knee arthritis.  Therefore, service connection for such claimed disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Left Leg Numbness/Radiculopathy

The Veteran has generally contended that he has left leg numbness/radiculopathy as a result of his service or in the alternative as a result of his service-connected right and left knee arthritis.  

Again, the Board notes that the Veteran has a current diagnosis of lumbar spine degenerative joint disease, status post laminectomy, L4-5 spondylosis, foraminal stenosis, and herniated nucleus pulposus with residual left lower extremity L4-5 radiculopathy; therefore the first element of service connection, whether for direct, presumptive, or secondary service connection, is met. 

As for presumptive service connection and service connection based on continuity of symptomatology, left leg numbness/radiculopathy or residual left lower extremity L4-5 radiculopathy are not chronic diseases subject to such forms of service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Therefore, presumptive service connection or service connection based on continuity of symptomatology is not warranted.  

As far as direct service connection, the Board notes that while the Veteran's STRs reflect that he suffered a minor back injury, such appears to have been treated and resolved with minimal treatment and no residuals.  Furthermore, the Veteran's STRs are silent for any complaints, treatment or diagnosis of radiculopathy or numbness of the lower extremities.  In addition, the Veteran did not exhibit symptoms of or was diagnosed with any low back problems or radiculopathy or numbness, within one year of service discharge.  However, the Board notes that in the light most favorable to the Veteran, the in-service element of direct service connection is met.  However, as for the nexus element of direct service connection, while the Veteran's private physician in October 2008 indicated that the Veteran's current condition "may be related" to his military service, thereby providing a possible positive nexus opinion, he did not provide adequate reasoning or rationale to support his conclusion.   See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  In addition, such opinion is speculative in nature.  Therefore, the Board affords this opinion little if any probative weight.  However, the December 2012 VA examiner provided an opinion indicating that the Veteran's current condition was not caused by or related to his military service.  The examiner noted that there were some that believed that any back injury left the patient more susceptible to subsequent back problems, but that there was no objective evidence for such beliefs.  The examiner stated that when an initial injury is severe, problems would likely recur, however he noted that the Veteran's in-service injury was minor and resolved with conservative treatment.  The examiner noted that there was no evidence that a disc problem was diagnosed until an acute back injury sustained in 2001.  The examiner opined that it was highly likely that the Veteran's current back condition with residual radiculopathy and numbness was a direct result of his 2001 injury.  This opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  Therefore, the Board affords great probative weight to the December 2012 VA examiner's opinion.  As the Veteran is missing an essential element of direct service connection, direct service connection is not warranted.  

As for secondary service connection, while the Veteran is service-connected for left and right knee arthritis, the March 2016 and September 2017 VA examiners provided the opinions that such neither caused nor aggravated the Veteran's back condition with residual left leg radiculopathy and numbness nor aggravated it beyond its natural progression.  The March 2016 and September 2017 VA examiners provided well-reasoned medical reasoning and rationale to support their opinions.  See Nieves-Rodriguez, supra; see Stefl, supra.  Therefore, the Board affords them great probative weight.  Furthermore, there are no contrary opinions of record.  

The Board has also considered the lay statements of the Veteran, which indicated that he believed his residual left leg radiculopathy and numbness was related to his military service or in the alternative to his service-connected knee conditions.  In this regard, a layperson is competent to report on that of which he or she has personal knowledge.  See Layno, 6 Vet. App. at 469.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

However, the question of causation of residual left leg radiculopathy and numbness involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the musculoskeletal and neurological systems.  There is no indication that the Veteran or his wife possess such specialized knowledge.  While he served as a medical technician, there is no indication that he had specialized training that would render him competent to render a medical diagnosis.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the lay opinions of the Veteran and his wife regarding the etiology of his residual left leg radiculopathy and numbness are non-probative evidence.  See Jandreau, supra; Woehlaert, 21 Vet. App. at 456. 

Moreover, the Veteran and his wife have offered only conclusory statements regarding the relationship between his residual left leg radiculopathy and numbness and his active duty service and service-connected conditions.  In contrast, the December 2012, March 2016, and September 2017 VA examiners took into consideration all the relevant facts in providing opinions.  Therefore, the Board accords great probative weight to the VA examiners' opinions.

Consequently, the Board finds that the Veteran's residual left leg radiculopathy and numbness is not shown to be causally or etiologically related to a disease or injury incurred in or aggravated during active service or caused or aggravated by his service-connected right and left knee arthritis.  Therefore, service connection for such claimed disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residual left leg radiculopathy and numbness.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disorder is denied. 

Service connection for left leg numbness/radiculopathy is denied. 




____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


